Honorable A. J. Iiartel,III        Opinion No. M-608
County Attorney
Liberty County                     Re:   Compensation of members
P. 0. Box 431                            of the Board of Com-
Liberty, Texas 77575                     missioners of the Chambers-
                                         Liberty Counties Navigation
Dear   Mr.   Hartel:                     District.
          you have requested our opinion on the legality of
the compensation paid to members of the Board of Commissioners
of the Chambers-Liberty Counties Navigation District pursuant
to an order adopted November 23, 1965 by the Commissioners
Courts of Chambers and Liberty Counties, under authority of
Section 13 of Article 826311,Vernon's Civil Statutes.
          This Section 13 provides that members of the Board
of Commissioners of Navigation Districts created pursuant
to Article 8263h shall "receive for their services such
compensation as may be fixed by the commissioners court and
made of record",
          Under these provisions,the compensation is left
to the discretion of the commissioners courts of the counties
comprising the Navigation District.  Carpenter v. Arroyo-
Colorado Navigation District, 111 S,N.Zd 822 (Tex.Civ.App.
'1937,no writ) o you state in your request that pursuant
to the provisions of Section 13 of Article 8263h-the Com-
missioners Courts of~chambers and Liberty Counties on
November 23, 1965 adopted orders providing that:
             Ia D I)the compensation of members of the
       Board of ,Commissionersof the Chambers-Liberty
       Counties.Navigation District shall be Twenty-
        five 6$25,OOP per dav for each resular or called
       meeting attended by a Commissioner and for each
       .day required to be spent.by ~a.Commissioner in
       discharging the authorized'responsibilities
       and business of the District." (Emphasis ours.)




                          -2902-
                                                         -.   I




Hon. A. J. Hartel, III. page   2   (~-608)


            In view of the foregoing, you ask the following
question:
            "I would appreciate your opinion as to
     whether thenabove cited orders of the Chambers
     and Liberty Counties Commissioners Courts
     fixing compensation for services of the Board
     members.of the Chambers-Liberty Counties
     Navigation District are authorized and valid
     under Section 13 of Article 8263h and whether
     payments in accordance therewith may be made
     for the days which the Board authorizes a
     member   to spend in working on the authorized
     responsibilities and business of the District."
          The order of the commissioners court involved in
Carpenter ~YI~Arroyo-Colorad
                           .o,NavigationDistrict, supra,
fixed the compensation at a per diem "for each regular or
called meeting" of the Board and the,Court in that case
held that the ordersof the Commissioners Court did not al-
low compensation to a member who voluntarily absented him-
self from the.meeting of the Board. Under the facts sub-
mitted in your request, the order of the Commissioners
Court is~not so limited.
          Since it is within the power and discretion of the
Chambers and Liberty Counties Commissioners Courts to fix
the compensation for servicesof Board members of the Chambers
and Liberty Counties Navigation District, you are advised
that the above quoted order is valid and no abuse of dis-
cretion is shown on the part of the Courts in the fixing
of the compensation.
          you are further advised that the twenty-five
($25.00) per day authorized by the above quoted order is not
limited to the attendance of meetings of the Board of Com-
missioners of the Chambers-Liberty Counties Navigation Dis-
trict only, but also includes each day required to be spent
by a member of the Board in discharging.the~authorized re-
sponsibility and business of the District.
                        S U MOM A R Y
          Section 13 of Article 8263h, V.C,S,, au-
     thorizes,the Commissioners Courts of the counties



                         -2903-
Hon. A. J. Iiartel,III, page 3 (M-608)


     comprising.Navigation Districts created by
     that Article to fix the compensation of the
     members of the Navigation District Board; and
     where an order of the Commissioners Court so
     authorizes, a reasonable per diem for each day
     required to be spent by a Board member in dis-
     charging the authorized          ility and
     business of the District         llowed.




Prepared by John ~Reeves
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Acting Co-Chairman
Vince Taylor
Jo Betsy Lewallen
James Quick
H. C, Heldenfels, Jr.
MEADE F, GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                        -2904-